Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-42, directed to a method non-elected without traverse.  Accordingly, claims 30-42 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Howard on 09/07/2022.
Because claim 26 has been canceled, claim 27 currently depends from a canceled claim.  The application has therefore been amended as follows: 
Regarding claim 27:
27. (Currently amended) The IC interconnect structure of claim [[26]]22, further comprising: a second lower-level conductive trace over the substrate and extending lengthwise in the first direction; and a second conductive via extending through at least one of the first dielectric materials and electrically connecting the upper-level conductive trace to the second lower-level conductive trace, wherein the second conductive via occupies an area intersected by a first of the second dielectric material stripes

Allowable Subject Matter
Claims 22-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, the prior art teaches a an integrated circuit interconnect structure, comprising: a lower-level conductive trace over a substrate and extending lengthwise in a first direction; an upper-level conductive trace over the lower-level conductive trace with one or more first dielectric materials therebetween, the upper-level conductive trace extending lengthwise over the substrate in a second direction, orthogonal to the first direction; and a conductive via extending through at least one of the first dielectric materials and electrically connecting the upper-level conductive trace to the lower-level conductive trace, wherein: the upper-level conductive trace is spaced apart in the first direction from an adjacent second upper-level conductive trace by one or more second dielectric materials; and the upper-level conductive trace is spaced apart in the second direction from an adjacent third upper-level conductive trace by a dielectric plug having lateral dimensions substantially equal to those of a top portion of the conductive via.
However, the prior art does not explicitly teach nor render obvious all the limitations above and further including  the first dielectric materials further comprise a first dielectric material adjacent to the top portion of the conductive via and over first stripes of dielectric material of a first composition interdigitated with second stripes of dielectric material of a second composition, the first and second stripes extending lengthwise in the first direction, and the first and second stripes separated by an intervening third stripe of dielectric material of a third composition; the dielectric plug and the conductive via each occupy an area intersected by one of the first stripes of dielectric material; and a lower portion of the conductive via is in contact with two of the third stripes of dielectric material.
However, the prior art of record does not explicitly teach nor render obvious all the limitations above and further including the first portion of the protection layer has a horizontal width extending from a first sidewall facing the gate structure to a second sidewall facing the conductor, the second portion of the protection layer has a vertical thickness extending from a bottom surface of the protection layer facing the gate structure to an uppermost surface of the protection layer, and the horizontal width of the first portion of the protection layer is equal to the vertical thickness of the second portion of the protection layer.
Remaining claims depend from claim 22, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato US 20120313251 A1 discloses bicolor substrate strips, fig 4, and a second hardmask for aligning vias and plugs, fig 5.
Machhaoutsan US 9793164 B2 discloses vias and traces (fig 3), and plugs and vias (fig 2) having same dimensions.
Wang US 9478462 B1 discloses tricolor dielectric strips, but this is used as a removable grating for vias and accordingly does not appear to include traces thereover.
Bristol US 9041217 B1 discloses tricolor dielectric photobuckets which are removable for various via placement, e.g. fig 3F-G, but the photobuckets are squares and not strips.



    PNG
    media_image1.png
    769
    439
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    793
    552
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    454
    747
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    392
    417
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        



/THS/
Examiner, AU 2817